 1
                                                                    FILED
2                                                                    JUL 2 4 2019
                                                              CL~HK l-JS-D-1S_TR_IC_T_C_OU-'RT
 3                                                         SOUTHERN DISTRICT OF CALIFORNIA
                                                           BY                            DEPUTY
4
 5
                          UNITED STATES DISTRICT COURT
 6
                        SOUTHERN DISTRICT OF CALIFORNIA
 7
     UNITED STATES OF AMERICA,                      Case No. 19-MJ-2773-JLB
 8
                                                    [PROPOSED] ORDER AND
 9                                                  JUDGMENT GRANTING UNITED
           V.                                       STATES' MOTION TO DISMISS
10
11   ANTONIO AJANEL-VICENTE,
12
                  Defendant
13
14
15        GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the complaint shall
16 be dismissed against Alberto Ajanel-Vicente without prejudice.

17        IT IS FURTHER ORDERED bond is exonerated. Defense Counsel shall prepare

18 an order to disburse funds or release collateral.
19        IT IS SO ORDERED.
20
21        DATED: July 24, 2019

22
23
24
                                                                      . Bun.Js'U.u-u~T
25                                                    D STATES
                                                  "1.1'll'.:.vt


                                                 MAGISTRATE JUDGE
26
27
28
